920 So.2d 206 (2006)
Wayne NADEAU, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1403.
District Court of Appeal of Florida, Fourth District.
February 15, 2006.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the order of revocation of appellant's probation. The trial court found a violation of probation based upon testimony that appellant committed a battery. However, the evidence presented by the state was entirely hearsay. "Hearsay, though admissible in a probation revocation hearing, is insufficient standing alone to establish a violation of a condition of probation." Wilcox v. State, 770 So.2d 733, 736 (Fla. 4th DCA 2000); see also Santiago v. State, 889 So.2d 200 (Fla. 4th DCA 2004) (observation of bruise on victim plus hearsay account of incident was insufficient to prove violation of probation based upon battery). We reverse and remand with instructions to reinstate appellant's probation.
WARNER, KLEIN and HAZOURI, JJ., concur.